Name: Commission Implementing Regulation (EU) NoÃ 342/2011 of 8Ã April 2011 amending Annex II to Regulation (EU) NoÃ 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Africa;  tariff policy;  health;  animal product;  trade;  agricultural policy
 Date Published: nan

 9.4.2011 EN Official Journal of the European Union L 96/10 COMMISSION IMPLEMENTING REGULATION (EU) No 342/2011 of 8 April 2011 amending Annex II to Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1), and Article 8(4) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (2) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It also lays down the lists of third countries, territories or parts thereof from which those consignments may be introduced into the Union. (2) Regulation (EU) No 206/2010 provides that consignments of fresh meat intended for human consumption are to be imported into the Union only if they come from the third countries, territories or parts thereof listed in Part 1 of Annex II to that Regulation for which there is a model veterinary certificate corresponding to the consignment concerned listed in that Part. (3) On 25 February 2011, South Africa notified the World Organisation for Animal Health (OIE) of outbreaks of foot-and-mouth disease. In the absence of clinical signs, the outbreaks were confirmed on 11 February 2011 based on serology. (4) According to the notification, the outbreaks were detected in two neighbouring districts in the north-eastern part of the KwaZulu-Natal province. These districts are part of the territories of South Africa from which export into the Union of fresh de-boned and matured meat from ungulates are authorised. Those territories are set out in Part 1 of Annex II to Regulation (EU) No 206/2010. (5) Due to the risk of introduction of foot-and-mouth disease through import into the Union of fresh meat from species susceptible to that disease and in absence of guarantees allowing for regionalisation of South Africa, the authorisation to export such fresh meat into the Union should no longer apply. The entry for South Africa in Part 1 of Annex II to Regulation (EU) No 206/2010 should be amended accordingly. (6) Annex II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 1 of Annex II to Regulation (EU) No 206/2010, the entry for South Africa is replaced by the following: ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZulu-Natal. BOV, OVI, RUF, RUW F 1 11 February 2011 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 73, 20.3.2010, p. 1.